Appeal from a judgment of the Supreme Court (Spargo, J.), entered July 18, 2002 in Ulster County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to review a determination of the Planning Board of the Town of Shandaken granting respondent Shandaken Area Youth Sports’ application for a special use permit.
Judgment affirmed, upon the opinion of Justice Thomas J. Spargo.
Mercure, J.P., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered'that the judgment is affirmed, without costs.